In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-641V
                                      Filed: August 18, 2015
                                          (Unpublished)

****************************
DIPAK CHOKSI,                             *
                                          *
                   Petitioner,            *
v.                                        *     Stipulation; Tdap; GBS
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
                   Respondent.            *
                                          *
****************************
Amber Wilson, Esq., Maglio, Christopher and Toale, PA, Washington, DC, for petitioner.
Darryl Wishard, Esq., U.S. Dep’t. of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION1
Gowen, Special Master:
       Dipak Choksi [“petitioner”] filed a petition for compensation under the National
Vaccine Injury Compensation Program2 on July 22, 2014. Petitioner alleges that he
suffered from Guillain-Barre syndrome [GBS] that was caused in fact by the Tdap
vaccine he received on July 14, 2013. See Stipulation, filed Aug. 18, 2015, at ¶¶ 2, 4.
Further, petitioner alleges that he experienced residual effects of his injuries for more
than six months. Stipulation at ¶ 4. Respondent denies that the Tdap vaccine either
caused or significantly aggravated petitioner’s alleged injuries or any other injury, and


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
denies that petitioner’s current disabilities are the result of a vaccine-related injury.
Stipulation at ¶ 6.
       Nevertheless, the parties have agreed to settle the case. On August 18, 2015,
the parties filed a joint stipulation agreeing to settle this case and describing the
settlement terms.
        Respondent agrees to pay petitioner:
        a. A lump sum of $375,250.00 in the form of a check payable to petitioner,
           Dipak Choksi. This amount represents compensation for all damages that
           would be available under § 300aa-15(a).

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.3
IT IS SO ORDERED.



                                                s/ Thomas L. Gowen
                                                Thomas L. Gowen
                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.



                                                    2